Beck, J.
The notes in suit were executed by two joint makers to Fisher, who indorsed them to plaintiff. The action was brought against both makers and the indorser, and judgment rendered against all of them. No objection is made to the judgment by the makers, the indorser alone appealing.
I. The evidence before the court did not authorize the judgment against the indorsor. There was no evidence of 1. ratoMtsso-indOTse?™1 evidence. presentation and demand of payment upon one °*’ notes- The indorser cannot be charged thereon in the absence of such evidence and of proof of the notice required by law.
II. The evidence shows the presentation and demand of payment upon the other note made on one of the joint 2.__ joint makers, makers only. This is insufficient to charge the indorser on that instrument. Blake v. McMillen, 22 Iowa, 358; same case, 33 Iowa, 150. See Allen v. Harrah, 30 Iowa, 363, which is not inconsistent with the other cases cited, as the note involved therein was payable in Ohio.
The judspnent as to the appellant, Fisher, is
Reversed.